Citation Nr: 0716698	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for mechanical low back pain.  

2.  Entitlement to an initial compensable disability 
evaluation for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from September 1978 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's forward flexion in his thoracolumbar spine 
is greater than 85 degrees and the combined range of motion 
of his thoracolumbar spine is greater than 235 degrees.  He 
does not have muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

2.  The veteran's IBS is moderate, but not severe.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for mechanical low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
(DC) 5237 (2006).

2.  The criteria for a 10 percent rating for IBS have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.114, DC 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected mechanical low back pain, currently 
assigned a noncompensable evaluation under DC 5237, 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a.  

Under DC 5237, a 10 percent rating is warranted when the 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or when the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not resulting 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

The Board notes that there is no evidence that the veteran 
has intervertebral disc syndrome, to warrant application of 
DC 5243, which allows for a rating to be made based on 
incapacitating episodes.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

In April 2005, the veteran underwent a VA spine examination.  
He reported intermittent episodes of pain radiating from the 
gluteal area down into his thighs.  He was not clear with the 
examiner regarding the frequency of the radiating pain, as he 
described it both as constant and intermittent.  The veteran 
took ibuprofen for his pain.  The veteran reported no back 
pain at night because he slept on his back with a pillow 
under his legs.  

Upon examination, the veteran stood erect with normal posture 
and gait.  He did not use an assistive device.  He had full 
range of motion in his lumbar spine, with extension to more 
than 40 degrees, anterior flexion grater than 90 degrees, 
lateral flexion right and left were 30 degrees each, and left 
and right rotation were 90 degrees each.  When asked to point 
to the area causing the most discomfort, the veteran pointed 
to his paraspinal lumbar muscles on his left and right sides.  
X-rays taken of the veteran's lumbar spine were normal, as 
was his neurologic examination, providing evidence against 
this claim.  

The examiner concluded that the veteran's mechanical low back 
pain was not "significantly" handicapping.  Regarding the 
DeLuca provisions, the examiner stated that the veteran 
"might" have some loss of ranges of motion on repetitive 
anterior flexion and extension with weight bearing greater 
than 25 pounds.  However, the examiner did not state that the 
veteran currently had loss of range of motion or other 
functional impairment.  He stated that it was "unlikely," 
given the veteran's work as a student and future career as a 
social worker, that the veteran would be in a position to 
experience weight bearing of over 25 pounds.  

In March 2004, the veteran was treated at a private hospital 
for back pain.  He companied of low back pain without 
associated weakness, paresthesias, or numbness.  The veteran 
was diagnosed with osteoarthritis of the lower lumbar spine.  
The physician recommended that the veteran take ibuprofen and 
Tylenol if needed for additional pain relief.  X-rays taken 
at a private hospital in March 2004 showed no evidence of 
disease or injury.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  

There is no evidence of record that the veteran's ranges of 
motion are limited such that they would meet the criteria for 
a 10 percent evaluation under DC 5237.  There is also no 
evidence of guarding, muscle spasm, or localized tenderness.  
There has not been a finding of function loss due to pain.  
The April 2005 VA spine examination report hypothesized that 
the veteran could have functional loss in the future, but 
that it was unlikely given his career path.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's mechanical low back pain does not more 
closely approximate a compensable  rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The veteran also asserts he is entitled to a higher initial 
disability evaluation for IBS.  

Under DC 7319, a noncompensable rating is warranted when IBS 
is mild, with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted when IBS is moderate, with frequent episodes of 
bowel disturbance with abdominal distress.  The next highest 
rating is 30 percent, which is warranted when the IBS is 
severe, with diarrhea or alternating diarrhea and 
constipation, with more ore less constant abdominal distress.  
38 C.F.R. § 4.114.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

In April 2005, the veteran underwent a VA digestive 
conditions examination.  He reported alternating periods of 
explosive diarrhea and constipation, accompanied by abdominal 
distress that was only relieved with a bowel movement.  He 
did not have a food intolerance or hemorrhoids.  Upon 
examination, the veteran had right upper quadrant tenderness, 
but no other abdominal abnormalities, providing evidence 
against this claim.  

A March 2004 private treatment record shows that the veteran 
reported explosive diarrhea with abdominal pain two times a 
week, plus at night.  He stated that sometimes, he could not 
get to a bathroom fast enough and defecated in his underwear.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
some evidence in favor of the veteran's claim.  In 
adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports a 10 percent evaluation for IBS.  Twice weekly 
explosive diarrhea plus night time diarrhea, accompanied by 
abdominal distress, are indicative of a moderate disability.  
The appeal is granted.  

The veteran is not entitled to a 30 percent evaluation for 
IBS because there is no evidence of record to show that he 
has more or less constant abdominal distress.  In fact, the 
April 2005 VA examination report shows that his abdominal 
distress is relieved with a bowel movement.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a compensable 
evaluation for mechanical low back pain and a 30 percent 
evaluation for IBS have not been met at any time to warrant a 
staged rating.  Simply stated, the Board does not find 
evidence that the veteran's disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claims to the present supports the 
conclusion that he is not entitled to a compensable rating 
for mechanical low back pain or a 30 percent evaluation for 
IBS during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than a noncompensable evaluation for 
mechanical low back pain and 10 percent for IBS.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the January 2005 VCAA follow-up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in an April 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An initial compensable disability evaluation for mechanical 
low back pain is denied.  

An initial compensable disability evaluation to 10 percent, 
but no great, for IBS is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


